—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiff’s motion to vacate the lien filed by lienor-proposed intervenor, Wayne County Department of Social Services (DSS), and properly denied the cross motion of DSS. The court’s finding that no portion of the infant’s settlement award was for past medical expenses (see, Baker v Sterling, 39 NY2d 397; Sizemore v Heavy Transp., 199 AD2d 969) is supported by the record. There being no question that the settlement award did not include reimbursement for medical expenses, the court did not err in refusing to conduct a hearing or allow discovery on *1050the issue (cf., Pang v Maimonides Med. Ctr.-Maimonides Hosp., 105 AD2d 775, 778). DSS erroneously contends that itemization of damages was required pursuant to CPLR 4213; that section applies only to damages awarded following a bench trial. The remaining contentions of DSS lack merit. (Appeal from Order of Supreme Court, Wayne County, Doyle, J. — Social Services Lien.) Present — Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.